Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 19, 2018

                                      No. 04-18-00585-CV

              IN THE INTEREST OF D.D.R., N.R.R., AND A.R., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00986
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights
to her children, the reporter’s record was due on September 10, 2018. See TEX. R. APP. P.
35.1(b).
        On September 17, 2018, court reporter Angelita Rangel Jimenez filed a notification of
late reporter’s record. She indicated her other duties preclude her from working on the record,
and she expects to file the record by September 24, 2018.
       The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by September 24, 2018. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)). Any further requests for
extension of time to file the reporter’s record will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court